Citation Nr: 0201655	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  02-00 378	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

The claimant is an attorney retained by the veteran in April 
1999.  

The veteran raised the issue of the reasonableness of 
attorney fees charged by the veteran's attorney for services 
rendered pursuant to 38 U.S.C.A. § 5904(c)(2) (West 1991 & 
Supp. 2001) and 38 C.F.R. § 20.609(i) (2001).  Review of the 
record reveals that the attorney received from the veteran 
notice of his motion to review the reasonableness of the fee 
agreement as required by VA regulation.  The attorney did not 
submit additional evidence or argument to the Board within 30 
days.   


FINDINGS OF FACT

1.  In a January 1999 decision, the Board of Veterans' 
Appeals (Board) denied service connection for shortening of 
the left lower extremity, which constitutes a final decision.  
The Board also remanded the issue of entitlement to an 
increased rating for a service-connected low back disability.  
There is no final Board decision on that issue.  

2.  Following a December 1999 Order from the U.S. Court of 
Appeals for Veterans Claims, in December 2000, the Board 
remanded the issue of service connection for shortening of 
the left lower extremity.  

3.  In a June 2001 rating decision, the RO granted service 
connection for shortening of the left lower extremity as part 
of a previously service-connected left thigh and buttock 
disability.  The evaluation for the total disability is 40 
percent.  The award of service connection did not result in 
any past due benefits owed to the veteran.  

4.  The veteran submitted the notice of disagreement that 
preceded the January 1999 Board decision after November 18, 
1988.  

5.  The veteran retained the attorney after the January 1999 
Board decision.  

6.  The fee agreement between the attorney and the veteran 
provides for representation and payment of past due benefits 
solely with respect to the issue of service connection for 
shortening of the left lower extremity.  
CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 2001); 38 C.F.R. § 20.609 (2001).  

2.  A fee in excess of $0.00 for services rendered on the 
veteran's behalf in connection with the claim for service 
connection for shortening of the left lower extremity is 
excessive and unreasonable.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.609 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The claim for service connection for shortening of the left 
lower extremity was initially addressed as related to the 
veteran's claim for service connection for a low back 
disability submitted in May 1990.  In its August 1991 remand, 
the Board found that the issues were inextricably intertwined 
and deferred action on the claims pending adjudication by the 
Regional Office (RO).  Thereafter, the RO denied service 
connection for shortening of the left lower extremity and 
service connection for a low back disability in a November 
1991 rating action.  The veteran's statement of November 1991 
expressed disagreement with that decision.  In June 1992, the 
Board considered the claim for service connection for both 
shortening of the left lower extremity and a low back 
disability and remanded them for additional development.     

In a March 1993 rating decision, the RO awarded service 
connection for a low back disability and established a 10 
percent disability rating.  It continued to deny service 
connection for shortening of the left lower extremity.  The 
veteran duly appealed that decision with respect to the 
disability evaluation.  

Ultimately, the Board denied service connection for 
shortening of the left lower extremity in an October 1995 
decision.  The Board remanded the claim for an increased 
rating for the low back disability.  The veteran appealed 
that decision to the U.S. Court of Veterans Appeals (known as 
the U.S. Court of Appeals for Veterans Claims as of March 1, 
1999) (Court).  By Order dated in September 1996, the Court 
vacated that portion of the decision that denied the service 
connection claim and remanded the matter to the Board.  

In a January 1999 decision, the Board again denied service 
connection for shortening of the lower extremity.  It again 
remanded the claim for an increased evaluation for the low 
back disability.  In addition, the Board referred to the RO 
additional issues previously raised by the record but not 
adjudicated by that office.  The veteran appealed that 
decision to the Court.  The record revealed that the veteran 
retained the attorney in April 1999 for representation before 
the Court.  By Order dated in December 1999, the Court 
vacated that portion of the decision that denied the service 
connection claim and remanded the matter to the Board.  

The attorney submitted to the Board a Power of Attorney 
executed by the veteran in March 2000, as well as an 
Attorney-Client Representation Agreement (Agreement) executed 
by the attorney and the veteran in March 2000.  Paragraph 1 
of the agreement stated that the attorney would represent the 
veteran in his claim for entitlement to service connection 
for shortening of the left lower extremity.  Paragraph 2 
emphasized that representation was limited only to the issue 
set forth in Paragraph 1.  In Paragraph 4, the veteran agreed 
the pay 20 percent of past due benefits contingent on the 
outcome of the matter described in Paragraph 1.  

In December 2000, the Board remanded to the RO the claim for 
service connection for shortening of the left lower 
extremity.  In its June 2001 rating decision, the RO awarded 
service connection for shortening of the left lower extremity 
as part of a previously service-connected disability of the 
left thigh and buttock.  The RO evaluated the disability as 
40 percent disabling.  Review of the claims folder revealed 
that a 40 percent disability rating was already in effect 
from March 1980.  

In a July 2001 rating action, the RO established service 
connection for multiple tender scars, each with an assigned 
10 percent disability rating, and increased the low back 
disability evaluation.  These awards resulted in additional 
compensation benefits for the veteran.  

The RO's attorney fee eligibility decision of September 2001 
found that the attorney was entitled to 20 percent of the 
veteran's past due benefits, in the calculated amount of 
$13,034.31.  The decision stated that the past-due benefits 
were awarded by reason of the grant of service connection for 
shortening of the left lower extremity and an increased 
evaluation for low back strain.  The notification letter 
added the award of service connection for multiple tender 
scars.  By letter dated in September 2001, the veteran argued 
that the fee was unreasonable and requested Board review of 
the Agreement.  

Analysis

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only after the Board makes a final decision on 
a case and only if the attorney is retained with respect to 
that case within one year from the date of the Board 
decision.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c)(1) 
and (3).  In addition, the agency of original jurisdiction 
must have received the notice of disagreement that preceded 
the Board decision with respect to the issue involved on or 
after November 18, 1988.  38 C.F.R. § 20.609(c)(2).

The attorney must file a copy of the fee agreement with the 
Board.  38 U.S.C.A. 
§ 5904(c)(2); 38 C.F.R. § 20.609(g).  The Board, upon its own 
motion or the request of either party, may review the fee 
agreement and may order a reduction in the fee called for in 
the agreement if the Board finds that the fee is excessive or 
unreasonable.  38 U.S.C.A. § 5904(c)(2); 38 C.F.R. § 
20.609(i).  The fee agreement may not provide for a total fee 
payable of more than 20 percent of the total amount of any 
past-due benefits awarded on the basis of the claim.  
38 U.S.C.A. 
§ 5904(d)(1); 38 C.F.R. § 20.609(h).  Such a fee agreement 
must provide for the total fee to be payable to the attorney 
from VA directly from any past-due benefits and must be 
contingent on resolution of the matter favorable to the 
claimant.  38 U.S.C.A. § 5904(d)(2); 38 C.F.R. § 20.609(h).      

The fees charged by the attorney for services rendered must 
be reasonable.  38 C.F.R. § 20.609(e).  They may be based on 
a fixed fee, hourly rate, a percentage of benefits recovered, 
or a combination of such bases. Id.  Multiple factors are 
considered in determining whether fees are reasonable.  See 
id.  Fees totalling no more than 20 percent of any past-due 
benefits awarded are presumed to be reasonable.  38 C.F.R. § 
20.609(f).  

Thus, the Board must address two issues when determining the 
reasonableness of attorney fees: whether the attorney is 
eligible to charge a fee and whether the amount of the fee 
is, in fact, reasonable.  

Initially, the Board notes that the expenses of an attorney 
representing a veteran are separate from the matter of 
attorney fees.  The attorney may charge a claimant for the 
reasonable expenses incurred in the representation.  38 
C.F.R. § 20.610.  The Agreement in this case specifically 
delineates expenses from fees.  

In this case, the Board finds that the attorney is eligible 
to charge a fee.  The veteran retained the attorney in April 
1999, within one year after the issuance of the Board's 
January 1999 decision on the issue of service connection for 
shortening of the left lower extremity.  Despite the outcome 
of the veteran's appeal to the Court, that decision is a 
final decision on that matter in question.  In addition, the 
entire prosecution of the claim, to include disagreement with 
the RO's actions, occurred after November 1988.  Therefore, 
the Agreement is valid and the attorney is eligible for 
payment of attorney fees from past-due benefits.  38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609(c).  

However, the Board finds that the amount withheld from past-
due benefits, calculated by the RO as $13,034.31, is not 
reasonable.  Although the RO did establish service connection 
for shortening of the left lower extremity, the disability is 
evaluated as part of a left thigh and buttock disability 
previously established as service connected, with a total 
rating of 40 percent.  Review of the claims folder reveals 
that the disability has been evaluated as 40 percent 
disabling since March 1980.  Therefore, establishing service 
connection for shortening of the lower extremity resulted in 
no increased compensation and no past-due benefits.  
Moreover, the Agreement emphatically limits representation to 
only the issue of service connection for shortening of the 
left lower extremity.  More importantly, the payment of 
attorney fees from past-due benefits is specifically limited 
to the issue for representation.  Thus, by the very terms of 
the Agreement, payment of any fee with respect to services 
rendered related to the issue of service connection for 
shortening of the left lower extremity is excessive and 
unreasonable.  

With respect to the RO's attorney fee eligibility decision, 
the Board acknowledges that it based the award on the 
disposition of more than one issue, i.e., the award of 
service connection for tender scars and an increased 
evaluation for the low back disability.  Again, however, 
there is no fee agreement that encompasses any of these other 
issues.  In fact, there is no final Board decision with 
respect to the low back claim and no Board decision at all 
concerning the scar claims.  Therefore, there is no legal 
basis for awarding fees from past-due benefits associated 
with these issues.      

In summary, although the attorney is eligible for fees paid 
from past-due benefits owed the veteran, the Board finds that 
any fee greater than $0.00 is unreasonable and excessive.  
Thus, no fees are payable to the attorney from past-due 
benefits.  The Board observes that the attorney has received 
compensation through the Equal Access to Justice Act, in the 
amount (reported by the veteran) of more than $5,000.00.  
Therefore, the attorney has not gone uncompensated for 
services provided to the veteran.       


ORDER

Eligibility for payment of attorney fees from past due 
benefits with respect to the claim for service connection for 
shortening of the left lower extremity is established.  

As to services rendered with respect to the claim for service 
connection for shortening of the left lower extremity, any 
fee in excess of $0.00 is unreasonable.  The fee is reduced 
to $0.00.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



